ACCEPTED
                                                                                         01-15-00010-CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                     6/8/2015 2:20:12 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                               No. 01–15–00010–CV
                                       IN THE
                                                                       FILED IN
                                                                1st COURT OF APPEALS
                          FIRST COURT OF APPEALS                    HOUSTON, TEXAS
                                                                6/8/2015 2:20:12 PM
                                  AT HOUSTON                    CHRISTOPHER A. PRINE
                                                                        Clerk
                            ________________________
                              Mark THOMPSON, SR.,
                                      Appellant,
                                           v.
                                    Karen SMITH,
                                       Appellee.
                            ________________________


                     On Appeal from the 246th District Court of
                                 Harris County, Texas
                          Trial Court Cause No. 2013–03434


      MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUDGES OF THE FIRST COURT OF

APPEALS:

      NOW COMES Appellee, Karen Smith (“Smith”), and files this Motion to

Extend Time to File Appellee’s Brief pursuant to Rules 10.5(b) and 38.6(d) of the

Texas Rules of Appellate Procedure. Smith respectfully requests that this Court

grant her additional time to file her brief, and would show in support of her request

the following:
                        ARGUMENT AND AUTHORITY

         1.   There is no specific deadline to file this motion to extend. See Tex.

R. App. P. 38.6 (d).

         2.   The Court has the authority under Tex. R. App. P. 38.6(d) to

extend the time to file a brief.

         3.   Smith’s brief is currently due on June 8, 2015.

         4.   Smith requests an additional 30 days to file her brief, extending the

time until July 8, 2015.

         5.   One extension has been granted to extend the time to file Appellee’s

brief.

         6.   Smith needs additional time to file her brief because counsel for Smith

had several matters to prepare for and try between the time Appellant brief was

filed and Smith’s current deadline. Time was also lost to the flooding in the

Houston area over Memorial Day. This, in conjunction with the routine matters

that counsel for Smith attends to on a daily basis, has prevented counsel for Smith

from being able to fully prepare Appellee’s brief by the June 8, 2015 deadline.

         7.   This extension is not sought for delay but so that justice may be done.

Smith seeks this extension so that she may prepare a thorough and well-developed

brief to aid this Court in its analysis of the issue.
                                       PRAYER

      For these reasons, Smith prays that this Court grant her request for an

extension of time to file her brief until July 8, 2015.

                                             Respectfully Submitted,
                                             BUTEL & PICKETT, PLLC


                                             ________________________
                                             G. Troy Pickett
                                             Texas Bar No. 24072757
                                             William A. Scheel
                                             Texas Bar No. 24075025
                                             2222 Bissonnet, Ste. 203
                                             Houston, Texas 77005
                                             Tel.: 713–589–7140
                                             Fax: 713–589–7141
                                             email: gtpservice@butelpickett.com
                                             ATTORNEY FOR APPELLEE
                     CERTIFICATE OF SERVICE


   I certify that a true copy of the foregoing was served in accordance with

rule 9.5 of the Texas Rules of Appellate Procedure on each party or that

party's lead counsel via e-service on June 8, 2015:

   Party:                      Mark Thompson, Sr.
   Lead attorney:              Nida C. Wood
   Address of service:         1330 Post Oak Boulevard, Suite 1800
                               Houston, Texas 77056


                                              _____________________
                                              G. Troy Pickett
                                              Attorney for Appellee